 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDClark &Wilkins Industries,Inc.andShopmen'sLocal Union No. 455,International Associationof Bridge,Structural&Ornamental Iron Work-ers,AFL-CIO. Cases 2-CA-21012 and 2-RC-19908July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn March 31,1986,Administrative Law JudgeWinifredD.Morro issued the attached decision.The Respondent filed exceptions and a supportingbrief,the General Counsel filed an answering brief,and the ChargingPartyPetitioner filed cross-ex-ceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings,findings,'and conclusions,2and to adopt herrecommended Order as modified. 3We agree with the judge that the General Coun-sel has sustained her burden underWright Line4of'The Respondent and the Charging Party have excepted to some ofthe judge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951)We have carefully examined the record andfind no basis for reversing the findings.a The Respondent contends that the judge erred in finding UrielBrown, on whose testimony the judge relies in finding that the Respond-ent had knowledge of union activity,to be a statutory supervisor becausethe complaint did not specifically allege that Brown was a supervisor andwas not amended to so allege at hearing The Respondent further con-tends that,inmaking her determination as to Brown's supervisory status,the judge failed to consider the parties'stipulation to Brown's voting eli-gibility in the representation proceeding.We find no merit to these ex-ceptions.First,we find,based on a careful reading of the record, that theissue of Brown's supervisory status was fully and fairly litigated at thehearing.Second, the Board has held that failure to request review of aRegional Director's approval of a stipulation for a consent election haspreclusive effect only torelatedsubsequent unfair labor practice proceed-ings (i e, 8(a)(5) refusal-to-bargain cases),and that subsequent unfairlabor practice proceedings involving Sec 8(aXI) and(3) such as the in-stant proceeding are not related unfair labor practice proceedingsFarmFans,Inc.,174 NLRB 723, 724 (196'1); see alsoClothingWorkers,365F.2d 898,902-905(D.C Cir 1966);Reeves Bros,277 NLRB 1568, 1573(1986).We find that the judge properly resolved Brown's supervisorystatus in this proceeding and we affirm her findings in that regard.a In accordance with our decision inNew Horizonsfor theRetarded,283 NLRB 1173 (1987),interest on and after January 1,1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621 Interest onamounts accrued prior to January 1,1987 (the effective date of the 1986amendment to 26 U.S.C. § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977).4 251 NLRB 1083 (1980),enfd.662 F 2d 899 (1st Cir.1981), certdenied 455 U S 789 (1980), approved inNLRB v.TransportationManage.ment Corp.,462 U.S 393(1983).a prima facie showing that union activity was amotivating factor for the discharges of employeesPhillipGreene and Cessil Chinfloo and that theRespondent has failed to demonstrate that theseemployees would have been discharged even in theabsence of their union activity.As found by thejudge,the discharges were precipitated by a lockerroom agreement among employees,includingGreene and Chinfloo,on January 30, 1985, toattend a union meeting,and their attendance at thatmeeting where they signed authorization cards.Regarding the prima facie case,we find that theGeneral Counsel has established the Respondent'sknowledge of employees'union activity by evi-dence that Brown,a supervisor who spent a con-siderable amount of time with the small comple-ment of unit employees both on andoff the job,was aware of the campaign,and we agree with thejudge that Brown'sknowledge is imputed to theRespondent's steel superintendent,Wardrop.Wefind support for the finding of knowledge not onlyin inferences drawn by the judge from the size ofthe unit and Brown's close relationship with em-ployees and from Brown's incredible denials inseeking to distance himself from his subordinates'union activity,but also in direct evidence ofBrown's knowledge contained in Greene's uncon-troverted testimony concerning his confrontationwithBrown on the construction site the morningbefore Greene's discharge.5Greene testified that he had become upset afterBrown approached the worksite where Greene,Chinfloo,and another employee were erectingfences and doors and criticized the quality of theirwork. Greene told Brown that he was"tired ofbeing used"and that he would take"steps . . . tochange that." Brown replied, in obvious referencesto the union meeting and solicitation of authoriza-tioncards that had taken place the previousevening,that "any steps or anything you guys aregoing to do,do not include me."This testimonycontributes to establishing not only the Respond-ent's general knowledge of union activity withinthe unit but specific knowledge of the participationof the employees to whom Brown's remark was di-rected,which included Greene and presumablyChinfloo.TheRespondent'sassertedjustificationforGreene's discharge was trumped up from eventsoccurring the very morning after his activity insupport of the Union-events which even his su-pervisormade clear he considered trivial, and5Member Babson, in concluding that the Respondent had knowledgeof the employees'union activity,finds it unnecessary to rely on the smallsize of the unit290 NLRB No. 19 CLARK & WILKINS INDUSTRIESwhich the judge found to be pretextual. Chinfloo'sdischarge occurred only hours after the Respond-ent was confronted by the Union with a demandfor recognition. The fact that these employees' sup-port for the Union was pivotal in this small unit-their discharges enabling the Respondent to frus-trate the Union's efforts to achieve recognition-renders even their modest activities significant.6Further, having discreditedWardrop's confusedand self-contradicting testimony and thus findingthat his asserted reasons for the discharges werefalse, the judge properly inferred that the realreason was an unlawful one.7 Accordingly, becausethe Respondent has not shown that it would havedischarged the employees even in the absence ofunion activity, we affirm the judge's finding that itviolated Section 8(a)(3) and (1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders the Respondent, Clark & WilkinsIndustries, Inc., New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.Substitute the following for paragraph 2(c) andreletter paragraph 2(c) and subsequent paragraphs."(c)Expunge from their files any references tothe discharges of Phillip Greene and Cessil Chin-floo and notify them in writing that this has beendone and that the discharges will not be usedagainst them in any way."6 SeeAdvance Development Corp,275 NLRB 186, 191, 195 (1985)'See EMishan& Sons.Inc,242 NLRB 1344, 1345 (1979),ShattuckDenn Mining Corp v NLRB,362 F 2d 466, 470 (9th Cir 1966)Richard L. DeSteno, Esq.,for the General Counsel.Martin Gringer, Esq. (Marshall M. Miller Associates, Inc.),of Hewlett, New York, for the Respondent.Susan Martin, Esq. (Sipser,Weinstock,Harper & Dorn),ofNew York, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASEWINIFRED D MORIO, Administrative Law Judge. Thiscase, heard on 15, 24, 25, and 31 October 1985 at NewYork, New York, was based on a complaint issued bythe Regional Director for Region 2, on 3 July 1985 Thecomplaint alleges, in substance, that Clark & Wilkins In-dustries, Inc. (Respondent/Company) discharged its em-ployees, Phillip Greene and Cessil Chinfloo, because oftheir activities on behalf of Shopmen's Local Union No.455, InternationalAssociation of Bridge, Structural &Ornamental Iron Workers, AFL-CIO (Union). The Re-spondent filed an answer in which it denied that it hadcommitted the alleged unfair labor practices.107All parties were afforded the opportunity to presentwitnesses,to cross-examine witnesses,and to file briefsBriefs were filed by all partiesOn the entire record,including my observation of thedemeanor of the witnesses and on consideration of briefsfiled bythe parties,Imake the followingFINDINGS OF FACT1.JURISDICTIONAt all times material, in the Respondent, a New Yorkcorporation, with a facility located in the City and Stateof New York, was engaged in providing general con-tracting services in the construction industry. Annually,the Respondent, in the course and conduct of its businessoperations, purchases and receives goods and materialsvaluedat inexcess of $50,000 directly from firms locatedoutside of the State of New York The parties admit, andIfind, that the Respondentisanemployer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. The parties also admit, and I find, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.IITHE REPRESENTATION PETITIONOn 7 February 1985, the Union filed a representationpetition, in Case 2-RC-19908, seeking to represent allproduction and maintenance employees of Respondent.At a conference held on 25 February 1985, issues wereraised concerning the status of four employees, PhillipGreene, Cessil Chinfloo, Leslie Earlington, and CarrolDyall. It was the position of the Union that these fouremployees had been temporarily laid off and, therefore,they were eligible to vote. The Respondent contendedthat the four employees had been discharged for cause.A hearing was commenced on 25 February 1985 regard-ing the status of these individuals, but it was terminatedwhen the parties entered into a Stipulation for Certifica-tionupon Consent Election. The parties agreed thatGreene and Chinfloo would vote subject to challenge be-cause the Union continued to maintain that the two em-ployees were laid off, while Respondent maintained thatthey had been discharged i An election was held on 20march 1985, which resulted in six votes for the Unionand six votes against the Union. The challenged ballotsof Greene and Chinfloo, therefore, were determinative ofthe election. The Regional Director, on 9 April 1985,issued a notice of hearing to determine the status of thesetwo individualsThe hearing, initially scheduled for 19April 1985, was postponed to 29 April 1985. On 22 April1985, the unfair labor practice charge in the instant casewas filed and, as noted, on 3 July 1985 the complaint inthis case issued. Subsequently, on 9 July 1985 an orderconsolidating the hearing on the challenged ballots withthe hearing in the unfair labor practice case was issuedby the Regional Director.'The Union, apparently, did not pursue its position about the status ofEarlmgton and Dyall and they did not vote in the election 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII.RESPONDENT'S MOTION TO DISMISS THECOMPLAINTDuring the hearing,Respondent'scounsel filed amotion to dismiss the complaint.Itwas counsel's positionthat the Union,by proceeding with the election on thebasis that Greene and Chinfloo were eligible to vote be-cause they had been temporarily laid off,waived theright to claim,subsequent to the election,that the twoemployees had been discharged for discriminatory rea-sons.Counsel argued that the instant case is similar tothe situation that existed inIrving Air Chute,149 NLRB627 (1964),where the Board held that when a unionloses an election it may seek a bargaining order pursuantto Section 8(a)(5) of the Act where it had failed to filetimely objections to the conduct of the election.Counselcontends that it would be a logical extension ofIrvingAir Chuteto hold that where a union proceeds to anelection and fails to allege,in a timely manner, that cer-tain individuals are eligible to vote as a result of unlawfuldischarges,itwaives its right to subsequently assert theillegality of such discharges.The motion to dismiss wasdenied.However, counsel requested that he be permittedto amend his answer to include the grounds for hismotion to dismiss as an affirmative defense.This motionwas granted.IV. THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundPhillipGreene commenced his employment with Re-spondent in June 1983. According to Walter Wardrop,theRespondent'ssteelsuperintendent,he dischargedGreene in March 1984 because he, together with anotheremployee,drank while on the job and both individualsfailed to perform the work assigned to them.Greeneclaimed that he was laid off and not discharged in March1984 because of a slowdown in work.Greene did admit,however, that some weeks before he was laid off, bothhe and another employee were reprimanded by Wardropbecause they had failed to perform assigned work, andWardrop told both employees that he did not want themdrinking on the job.Although Greene claimed that itwas the other employee who was drinking, it does notappear that he told this to Wardrop at the time he wasreprimanded.Greene testified that he was unable to per-form the assigned work because he did not know how todrive the truck to the jobsites,itwas driven usually bythe other employee.However, Greene did not explainwhy he had failed to call Wardrop to explain what hadhappened.Uriel Brown,employed by Respondent as a leadman,testified that he had been friendly with Greene. Heclaimed that Greene told him,that sometime in 1984, hewent drinking with another employee and they failed toperform the work assigned to them and Wardrop wasangrywith them.About this time, Greene also toldBrown that he had been fired.Although counsel for theGeneral Counsel claimed that Brown, originally, testifiedthatGreene told him he was fired for drinking and, sub-sequently,testified that he "guessed"Greene was firedfor drinking,a careful examination of the record estab-lishes that Brown,in both instances,testified that Greenetold him he had been drinking and that he was fired andBrown "guessed"thatGreene was fired for drinking onthe job.Greene admitted that between the time he was laid offinMarch and June 1984 he knew that Wardrop washiring employees but did not recall him; however, hecould not remember if he complained to Wardrop aboutthis failure to recall him.Greene testified that in June1984 he approached Wardrop and asked to be rehired,and he was rehired at that time.According to UrielBrown and Wardrop,Wardrop rehired Greene only afterBrown interceded with Wardrop,told him that Greeneneeded a job and asked him to hire Greene, which War-drop did in June 1984.B. Greene's Alleged OrganizingEffortsAntonio Schifano,the Union's business representative,testified that he was first approached by some of Re-spondent's employees at the union hall in December 1984and they spoke to him about their interest in the Union.It is unclear whether Greene was one of the employeesin the group at this first meeting, but Schifano did testifythat he knew Greene2 because Greene had assisted himwith his organizing efforts at another company.3 Schi-fano claimed that sometime in December 1984, whetheritwas at this meeting or another is unclear,he gave 12authorization cards to Greene to distribute to the otheremployees. According to Schifano,these were the onlyauthorization cards that he gave to Greene. Schifano alsotestified that during the following weeks he met withGreene once a week,on a Wednesday, to discuss theprogress of his organizing efforts.Greene's recollection of his first meeting with Schi-fano about organizing Respondent's employees differsfrom Schifano'srecollection.Greene recalled that inearly January 1985 he went alone to the union hall, be-tween 5:30 and 6 p.m., and he spoke to Schifano aboutorganizing the employees.Schifano told him to talk tothe "other guys" to see if they were interested and to tryto have them sign authorization cards.Schifano gavehim two authorization cards to show"as specimens tothe other guys."In response to a question about whetherthese two cards were signed,Greene responded that theywere signed in January 1985. Greene testified that withina day or two after he spoke with Schifano he discussedthe benefits of joining the Union with three employees atthe 125th Street subway station and he gave one of theauthorization cards to one of the employees and he keptthe other as a sample to show to the other employees. Itappears that the employee who Greene claimed he gavethe card to was Carroll Dyall. Greene, initially, testifiedthat the employee who took the card at the station did2 Schifano testified that he had known Greene for some time Howev-er, it appears that Schifano first met Greene a few months earlier whenhe was organizing B R B Iron Works.3Greene had worked for B R B Iron Works and while there he hadsigned an authorization card for the Union He was discharged by thatcompany on 7 May 1984.InCase29-CA-11244 Administrative LawJudge Howard Edelman found Greene's discharge and the discharges oftwo other employees,EarlMills and Carrol Dyall, to be violative of theAct CLARK & WILKINS INDUSTRIESnot return it to him until the last week in January How-ever, in subsequent testimony Greene stated that the em-ployee who took the card at the subway station returnedit to him "the second Wednesday in January." In the af-fidavit secured from Greene during the investigation ofthe case, Greene stated, "the first card was signed on orabout January 28, 1985 "4In fact,the evidence in therecord establishes that authorization cards were signedby Leslie Earlington and Carrol Dyall on 28 December1984 and 20 January 1985 5 Greene claimed that he se-cured additional authorization cards from Schifano about17 January and that he distributed about 12 of thesecards to employees during January at various locations,and the evening of 30 January,during a union meeting atthe union hall, he secured an additional 5 cards, whichhe distributed to employees at themeeting.At one point,Greene testified that he secured seven signed authoriza-tion cards, but he did not state where or when he se-cured these cards At another point, Greene testified thatwith the exception of the one card that he gave to theemployee at the subway station, all authorization cards,including his cards, were signed at the union meeting on30 January 1985. Greene claimed that he did not sign anauthorizationcard until the unionmeetingbecause he be-lieved that the card he had signed previously while em-ployed at B R.B Iron Works was sufficient. AccordingtoGreene, Schifano did not ask him to sign a new au-thorization card or explain to him why it was necessaryto sign a new card at any time before the union meetingon 30 January 1985. Greene's recollection about when,where, or the number of employees he spoke to aboutthe Union also varied constantly throughout his testimo-ny At one point, Greene testified that he spoke to 9 em-ployees and at another point he testified that he spoke to12 out of 15 employees.According to Greene, a day or two before 30 January1985, Schifano told him that he wanted to hold a unionmeeting at the union hall and he requested Greene to askthe other employers to be present. Greene testified thathe spoke to other employees about the meeting, either bytelephone or in the locker room, and he asked them toattend themeeting,which was scheduled for 5:30 p mAlthough the employees usually left work about 4:30p in.,Greene testified that on 30 January 1985 the em-ployees left the locker room about 5:10 p.m. and as theyleft they observed Wardrop and Colon, another supervi-sor, standingat the door. Greene admitted that it wasnot unusualfor employees to leave in a group, nor was itunusual for supervisors to be standing at the entrance,which was also the exit, to shop. Schifano, Greene, andChinfloo testified that the meeting was held on 30 Janu-ary as planned and it was attended by 8 of the approxi-mately 15 employees in theunit.Greene admitted thatBrown was not present at themeeting, andthere is noevidence that any supervisor was present. Schifano,Greene, and Chinfloo testified that during the meeting4'Greene testified that he made a mistake in the affidavit when he saidthe card was returned on 28 January 19855Greene claimed that Dyall's card was the first one signed, in factEarlmgton's card was the first one signed Earlmgton's card, apparently,was submitted to the Board in connection with the representation petitionbecause it bears the Board's stamp Dyall's card was not submitted109there was general discussion about the benefits the Unioncould secure and about the possibility of an electionHowever, their recollection about other events that tookplace at the meeting differedAs noted, at one pointGreene claimed that he had secured seven signed author-ization cards, but, subsequently, he claimed that he hadreceived only one signed authorization card before theunion meeting and the other eight or nine cards, includ-ing his card and that of Chinfloo, were signed by theemployees during the meeting. Schifano claimed thatGreene had returned some signed authorization cards tohim before the meeting, he could not recall how many,and that other cards were signed by the employeesduring the meeting. Chinfloo testified that Greene gavehim an authorization card in early January 1985, he tookthe card and told Greene he would think about it There-after, on 30 January, but before the meeting, he signedthe card and he handed it to Greene during the meetingIn the affidavit secured from Chinfloo during the investi-gation of the case, he stated that he signed the authoriza-tion card when Greene gave it to him and he returned itto Greene at the jobsiteC. The Status of BrownGreene testified the he became angry when Browninterfered with the work his group was doing on 31 Jan-uary 1985 because he did not consider that Brown washis supervisor It was Greene's position that his statuswas the same as Brown's status and, therefore, Brownhad no right to tell him what to do The record revealsthatGreene applied for a position as a welder; however,he testified that he considered himself to be a welder-me-chanicWhen questioned whether he had been told byRespondent's representatives that that was his classifica-tion,Greene admitted that he had not been told this andthat it was his opinion that that was his classification. Itisundisputed that Brown, who had more seniority thanGreene, was a mechanic who was paid, at the time ofthe events in this case, at the rate of $11 50 an hour,while Greene was paid at the rate of $8 50 and hour.Moreover, it was evident that Brown could read blue-prints and that Greene, when tested during the hearing,could not do so, although he testified that he was capa-ble of reading such printsWardrop and Brown both tes-tified that Brown became a leadman about mid-1984 andin that position, he received instructions from Wardropabout the work to be performed and he transmitted theseinstructions to the men on the job Wardrop testified thatat the time of these events he had two leadmen, Brownand Earl Mills" and one person, Tom Wardrop, in train-ing to be a leadman. According to Wardrop, leadmen donotwork alone, they work with other employees andthey decide when other employees are to work at thesite and the work they are to perform. A leadman alsohas the authority to change the work employees aredoing when the considers it necessary to do so and hedoes this without prior consultation with Wardrop, whonormally rotates from job to job each day. Leadmen do6Mills had been the employee responsible for the Union's organizingefforts at B R B Iron Works 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot have the authority to hire or fire employees,but theyare responsible to report to Wardrop when they considerthat an employee'swork is unsatisfactory.It is also theleadman's responsibilty to decide when a job is complet-ed and to advise Wardrop of this fact.Finally, Chinfloo,who was hired after Greene, was paid at the same rate asGreene and he testified that when he worked withGreene he considered that he was an equal partner withGreene but, when he worked with Brown he worked asa helper.D. Brown'sKnowledge About the UnionBrown,initially,testified that he first becameaware ofthe existenceof the Union on the day beforethe elec-tion,which was held on 20 March1985, when Schifano,the Union's representative,asked him to sign an authori-zationcard, which he refused to do.'' Later,Brown testi-fied that 2 days beforethe electionhe saw theBoard'selection notices and it was then that he becameaware ofthe Union. The recordreveals that Brownwas friendlywithGreeneand the other employees,he drank withthem,had theirtelephone numbersand theyhad his, andhe performedthe same worktheydid and he used thesamelockerroom.Further,it should be noted,regardingBrown's claimof a lack of knowledge,that the Unionfiled its representation petitionon 7 February1985, Re-spondent agreed to an electionon 25 February1985, andRoth and Wardrop distributedliterature to employees inthe weeksbeforethe electioninwhich theyurged theemployeesto reject the Union.E. The Discharge of GreeneOn 31 January 1985, two groups of employees wereassigned to erect railings and gates at 97th Street offCentral Park.Greene, Chinfloo,and a new employee,Kevin Brennan,worked at one end of the project, whileUriel Brown and Tom Wardrop8 worked at the otherend of the project.Itwas Greene's position that War-drop had assigned him to head one section of the projectand had given him a sketch that detailed the work to bedone,and that Wardrop had assigned Brown to head theother section and had given him a sketch to outline thework to be done by his group. Approximately severalhours after the job started,Wardrop returned to the job-site and, according to Greene and Chinfloo,he examinedthework they were doing, expressed satisfaction withthe job,and then left to speak with Brown. A few min-utes afterWardrop left the jobsite,Brown walked overtowhere Greene and Chinfloo were working and hebegan to criticize their work and told them they weretoo slow.Greene testified that he was angry because hisgroup had progressed on their section further thanBrown'sgroup and he told Brown to get off his job.Green claimed that he told Brown that he was tired ofbeing used and that steps were being taken to changethat.Brown responded that Greene was not to includehim in any changes,hewas not interested.Greene° Schifano claimed that it was in the week before 6 February 1985 thathe asked Brown to sign an authorization card after Greene identifiedBrown for him9 Tom Wardrop is the son of Walter Wardrop.claimed that he had asked on prior occasion to sign anauthorizationcard and Brown had refused. Browndenied that Greene had asked him to sign a card. Al-though Chinfloo testified that Brown criticized the workthat they were doing,he did not testify that Greene toldBrown that he was tired of being used,nor did he testifythatBrown told Greene not to include him in anychanges.According to Wardrop,on 31 January 1985 he helpedthe men to unload the truck and then he left the site. Hereturned to the job between 1 and 2 p.m. and he ob-served that the section where Greene,Chinfloo, andBrennan were working was set up wrong,the job wasbeing done incorrectly,and it was unsafe.He did notspeak to Greene or Chinfloo but he did speak to Brownwho was the leadman.He did not consider Greene aleadman.He told Brown the job was being done incor-rectly and he instructed Brown to check the work.Brown told him he would take care of the problem andWardrop left the jobsite.The affidavit secured fromWardrop contradicts this testimony.According to the af-fidavit,Brown informed Wardrop that he gave Greenean assignment and it was taking Greene too long to do it.Brown also told him that when he tried to correctGreene, Greene screamed at him.Brown testified that on 31 January 1985 Wardrop gavehim instructions and the documents for the job at 97thStreet.According to Brown,he was the leadman on thejob and he assigned Greene,Chinfloo, and Brennan, allof whom were helpers, to erect one section that he re-ferred to as sectionC, themost difficult section to erect.He worked with Tom Wardrop to erect the other sec-tion.Initially,Brown testified that about 3:30 p.m. hewent over to where Greene,Chinfloo, and Brennan wereworking in order "to give them a hand"and he noticedthat they were not doing the work properly,they wereattempted to assemble three pieces of the railing at once,when they first should have anchored one piece of therailing to the wall.When he attempted to give instruc-tions about how the work should be done,Greene ap-peared to resent it and contradicted him. On cross-exami-nation,Brown stated that he did not make a thoroughcheck on the progress of the work being done byGreene's group,but he did make a quick check and thework seemed to be progressing at a normal rate. About 1p.m.,Wardrop returned to the jobsite, he checked thework done by Greene's group,and he returned and toldBrown that the work was not being done properly, itwas not safe,and he told Brown to check the job.Brown claimed that he had not noticed how Greene andthe others were doing the work until Wardrop spoke tohim. He then checked and saw that they had done onesection correctly, but the section they were then work-ing on was not being done properly,and he told this tothe employees. He then instructed the employees abouthow the work should be done,and Chinfloo and Bren-nan followed his instruction but although Greene did notargue with him, he refused to change the way he wasdoing the work.It is undisputed that later that day in the locker room,about 4:30 p.m.,Greene and Brown had a confrontation CLARK & WILKINS INDUSTRIESabout Brown's efforts to correct Greene's work. Accord-ing to Greene, he told Brown to quit"messing around"with his job, voices were raised,and he might have saidinmore explicit language that Brown should not inter-ferewith his work.Greene claimed that Wardrop cameto the door of the locker room,asked what was goingon, and when Brown replied that they were having adiscussion,Wardrop left the room.Brown testified thatwhen he went to the locker room later that day Greeneconfronted him and told him that he did not wantBrown to interfere with his work again.Brown repliedthat he was trying to get the job done,and he toldGreene that he thought the matter was finished.At thispoint,Wardrop passed by and he asked Brown what wasthe problem and he told Wardrop what had happenedand that he thought the matter was closed but Greeneconfronted him about it in the locker room.Accordingto Brown,when he spoke to Wardrop,Greene was stillin the locker room.Brown testified that he did not askWardrop to do anything about the matter,ithad notbeen his intention to tellWardrop about the incident,that he had done so only because Wardrop questionedhim as he left the locker room.Wardrop's testimony differs from Brown's testimony.According to Wardrop, he heard yelling and screamingin the locker room, he opened the door and saw Greene,Brown,and other employees,and he asked what was thematter.Brown responded that he had an argument buthe did not say with whom he had the argument. War-drop left the room.Later,Brown came to him and toldhim that he had attempted to assist Greene and others atthe jobsite and Greene had yelled at him and told him toleave his work alone.Brown told Wardrop that when hetried to explain to Greene that what he was doing waswrong,Greene continued to scream at him. Wardropsaid that Brown did not ask him to do anything, but hedid say that he did not want that to happen again Initial-ly,Wardrop claimed that he went immediately to lookforGreene to fire him for insubordination but at thatpoint Greene had left work.According to Greene,on 1 February 1985 when he ar-rived at work at 7:30 a.m.Wardrop called him to hisoffice and told him that he was laying him off for a fewweeks but that a"big job" was coming up and he wouldthen be called back to work.Greene claimed that heaskedWardrop if he was dissatisfied with his work andWardrop responded that he was not,thatGreene shouldfile for unemployment benefits because he was being laidoff.9Greene admitted that he did not question Wardropabout why Brennan and other employees with less se-nioritywere being retained when he was being laid off.Greene testified that he spoke with Wardrop a weeklater about when he would be called back but Wardropsaid that he was not ready to call him at that time.Wardrop testified that on 1 February 1985 as soon asGreene arrived at work he told him that he was dis-charged for insubordination.He also told Greene,"You've been screwing up long enough and this is thefinal thing.I just can't take insubordination on the jobanymore.You're fired."Although,as noted,Wardrop9Greene did collect unemployment benefits111claimed,initially,that he had decided tofireGreene assoon as he heard Brown's story,on cross-examination,Wardrop testified that he did not make an immediate de-cision to discharge Greene when Brown reported the in-cident to him Rather,he thought about the matter over-night and then he decided to discharge Greene, whichhe did the following morning.When counsel for theGeneral Counsel askedWardrop why he looked forGreene after his conversation with Brown, he stated thathe looked for Greene, "Probably to raise hell with him."Further probing by counsel produced these responses byWardrop.Q.Were you prepared to fire him at that point?A. Yes I wasQ. So, actually,-was that right after you spokewith Brown?A. I guess you can say thatQ. So you made the decision right at the end ofthe conversation with Brown.. .then didn't youfireMr. Greene?A. Was I going to fire him at that time?Q. Did you make the decision to fire Mr. Greeneright at the end of your conversation with Mr.Brown?A. No, Ididn't.Q. So when you went to see Mr. Greene, wereyou or were you not prepared to fire him when youwent to look for him?A. I was prepared to fire him but I didn't say Iwas going to fire him. But after I thought about it, Iknow that this had to be done.Q. Okay, you say you were prepared.In otherwords, you didn'thave a clear intention of goingout to look for him to fire him, right?A. At that-say that again Sir.Q. You did not go to look for Greene with theclear intention that you were going to fire himwhen you found him.A. Not really.According to Wardrop'saffidavit,after he spoke withBrown he went out to fire Greene but Greene had leftthe building.When this statement in the affidavit wascalled to his attention,Wardrop changed his prior testi-mony again and testified that when he went to look forGreene it was his intention to discharge him. Wardropadmitted that he did not ask Greene for his version ofthe events on 30 January 1985.Although Brown had not requested Wardrop to dis-charge Greene, Wardrop testified that he decided to dis-charge him because he considered insubordination to bea very serious matter.Wardrop claimed that it was nec-essary for the employees to work together and to obeythe instructions of the leadman because the type of workthey performedcould be dangerous.F. TheDischargeof ChinflooChinfloo began his employment with Respondent inSeptember 1984. Chinfloo claimed that he applied for aposition as a welder but when Wardrop hired him he didnot tell him"definitely"what the job was for which he 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas hired.He denied,specifically,thatWardrop toldhim that he was hired as a helperor driver.Subsequent-ly, he admitted that during the initial interview Wardropasked to see his driver's license and told him that hewould both drive a truck and go out on jobs.Chinflooclaimed that he told Wardrop that he was from the WestIndies and was not familiar with the city but Wardropassured him that it would not be a problem,he would beaccompanied by other employees who would know thelocation of the jobsites.During the period between September 1984 and Feb-ruary 1985,Chinfloo claimed that he drove the truck tojobsites on only 10 occasions and the remainder of thetime he worked at the jobsites,frequently with Greene.Chinfloo testified that about January 1985, Greene spoketo him about the benefits of the Union and he gave himan authorization card to sign.As noted above, Chinfloo'srecollection about when he signed the cardvaried at dif-ferent points in this testimony but he did state that he didnot believe that any representative of Respondent wasaware that he had signed an authorization card.Both inthe affidavit he gave the Board and in his initial testimo-ny, Chinfloo claimed that it was on 7 February 1985 thathe had a conversation with Wardrop,during which War-drop told him that he had been instructed by "° tolay off a man and he,therefore,had to lay off Chinfloo.Chinfloo claimed that he recalled that the conversationoccurred on 7 February because he wrote down thedate.During this conversation,Wardrop told him that hewould be laid off for only a few weeks,that he was agood man and he would be the first one to be recalledwhenWardrop "gets this thing straightenedout." Chin-floo testified that he did not ask what things Wardrop re-ferred to and he did not ask why he was being laid offwhen he had more seniority than Brennan.Chinfloo toldWardrop that he was moving and he gave Wardrop hisnew address and Wardrop then told him that he wouldlet him know,definitely,by noon,whether he was laidoff.Later that day,a foreman told Chinfloo that War-drop said that Chinfloo should leave by 3 p.m.WhenChinfloo asked whether that meant he was laidoff, theforeman replied that it did.Chinfloo denied that War-drop had told him at any time that he would be dis-charged if he did not become familiarwith the citystreets.On cross-examination,Chinfloo admitted the conversa-tionwith Wardrop about his layoff could have occurredon 6 February 1985. Chinfloo's payroll records establishthat he worked 8 hours onboth 4and 5 February andfor half a day on 6 February 1985 and that,thereafter, hedid not work for the Respondent.Chinfloo also recalled,on cross-examination,that sometime in early February1985 he was told by Wardrop to pick up debris at somelocation on Riverside Drive,but he could not rememberwhere he was to make the pickup and he could not de-scribe how to get to the location.According to Chinfloo,Kevin Brennan was present when Wardrop asked him topick up the debris but Brennan also did not know how toget to the jobsite and,thereafter,they followed Wardropto the site,made the pickup,and returned,without War-drop's assistance,to the shop.Wardrop testified that he hired Chinfloo as a driver-helper and he told him his classification when he hiredhim. Chinfloo said he was not familiar with the city butWardrop told him he would learn. Thereafter, Chinflooworked both in the field and the shop but, according toWardrop,he was not a good worker,"he was slow andsloppy."After Chinfloo had been on the job for severalmonths,Wardrop told him,a few days before 6 Febru-ary 1985,to go to a site on 70th Street and West EndAvenue to pick up some debris.Chinfloo said that he didnot know how to get there,and Wardrop claimed thathe then described,in detail,the route Chinfloo was tofollow but Chinfloo did not appear to be able to followWardrop's instructions.Wardrop claimed that he thendrew a map detailing the route for Chinfloo to followbut Chinfloo could not follow these directions.At thispoint,Wardrop decided he had no choice but to drive tothe site and have Chinfloo follow him with the truck.Wardrop testified that this was the first time he realizedthat Chinfloo had not learned his way around the cityand he decided that it was useless to keep Chinfloo, whohad been hired primarily to drive,if he could not followdirections.Therefore, on 6 February he called Chinflooto his office about 12:30 or 1 p.m. and he told him thathe was discharging him because his work performancewas not satisfactory."Wardrop claimed that he hadplanned to talk to Chinfloo before 6 February 1985 buthe became involved with another job and was unable todo so until that time.G. The SchifanoMeetingThereis no dispute that Schifano came to the premisesof the Respondent,met with Roth,the Company's presi-dent,and requested Roth to recognize the Union as therepresentative of his employees.However, there is a dis-agreement about the date when this meeting occurred.The counsel for the General Counsel contends that themeeting occurred on 6 February 1985 and the meetingwas a significant factor in the discharge of Chinfloo,which occurred on that date,although as noted, Chin-floo initially claimed that he was laid off on 7 February1985.Respondent's counsel claims that the meeting oc-curred on 7 February 1985, after Chinfloo had been dis-charged.According to Schifano,he went to the Respondent'spremises on 6 February 1985 at 7:45 a.m.,with two otherunion representatives to seek recognition.When he ar-rived at the premises,the employees told him whichperson was Wardrop,he then spoke to Wardrop and toldhim that he was seeking recognition as the representativeof Respondent's employees.Wardrop told him that hecould not help him, he would have to speak with Roth,the Respondent's president.Schifano left but he claimedthat he returned about 10 a.m. on that same day and hemet with Roth,told him that the employees had signedauthorization cards for the Union,and he asked Roth toenter into negotiations.Roth asked who had signed10 Jack Roth,Respondent's president11Chinfloo collectedunemployment insurancebenefits. CLARK & WILKINS INDUSTRIEScards, and Schifano agreed to show him the signed au-thorization cards provided that Roth would agree to rec-ognize the Union Ruth responded that he would go outof business but Schifano testified that he persuaded Rothtomeet with him the following day at a nearby restau-rant, the Fox & Hound, to discuss the matter Schifanoclaimed that he was certain that this meeting with Rothtook place on 6 February and not on 7 February 1985because an entry in his calendar listed an appointmentfor 7 February at the Fox & Hound Restaurant. Howev-er,when asked where that restaurant was located Schi-fano was unable to respond and there does not appear tobe a listing in the telephone directory for such a restau-rant in the nearby boroughs. Moreover, an examinationof Schifano's calendar reveals that words were erased inthe space where the name Fox & Hound appears.According to Schifano, later in the day on 6 February1985 he received a call from Roth's office and he wastold that the scheduled meeting for the following daywas canceled and Schifano was told that he should con-tact Roth's attorneys. Schifano then called his office andadvised them that they should file a representation peti-tion.In support of its position that Schifano met with Rothon 6 February, the Union called Harper, its counsel as awitness. Harper had no direct knowledge regarding Schi-fano's meeting with Roth. However, she did testify aboutan entry in her work diary concerning Respondent. Ac-cording to that entry, Harper met with Don Bell, aunion representative, at 10 a.m. on 7 February to discussthe filing of a representation petition for Respondent'semployees. Harper could not state the precise time whenthat meeting was arranged but she believed that it had tobe sometime before 10 a.m on 7 February 1985, and shebased this belief on her normal practice when she ar-ranged meetings with clients. Harper testified that whena client sought an appointment she entered a notation inher diary for that future appointment, she would notmake such an entry at the time she actually met with theclient. Further, it was her practice to arrive at her officebetween 10:05 and 10 10 a.m. Harper admitted that hersecretary does make entries in her diary, at times, beforeshe arrives at work, but the entry respecting her meetingwith Bell was in her handwriting It was Harper's recol-lection, that the representation petitionwas preparedwhen Bell was present and that he hand delivered it tothe Board An examination of the petition, establishesthat it was filed on 7 February 1985 at 2:05 p.m. and itshows that the space is blank with respect to when therequest for recognition was made.Roth did not testify, but Wardrop testified that it wason 7 February 1985 when Schifano came to the Re-spondent's premises, introduced himself, and asked tospeak to the "boss" but he did not tell Wardrop why hewanted to see the "boss." Wardrop told Schifano thatRoth, the president, would be in about 9 a.m. and Schi-fano left but returned about 9:30 a.m. and he met withRoth.Wardrop claimed that he was present for part ofthe meeting and he heard Schifano tell Roth that he hadorganized the employees and that he wanted to sit downto talk with Roth.Discussion113It isthe position of counsel for the General CounselthatGreene initiated the organizing activities on behalfof the Union, that in the plant and at jobsites, he urgedemployees to join the Union and to sign authorizationcards for it, that Respondent became aware of the activi-ties either through Brown or under the theory of thesmall plant doctrine and that Respondent dischargedGreene because of these activities Counsel concedes thatChinfloo'sunionactivitieswere limited to 'signing aunion authorization card and attendinga union meetingbut counsel contends, nevertheless, that Respondent dis-charged Chinfloo either because it perceived him asbeing "guilty" by virtue of his association with Greene,or in aneffort to reduce the number of employees whosupported the Union or to camouflage Greene's dis-charge. In any event, he argues, Chinfloo's union activitywas the motivating factor in Respondent's decision todischargeChinfloo In the alternative, counsel arguesthat if the administrative law judge finds that these em-ployeeswere not discharged, but were laid off, thentheir union activity was the reason for Respondent's fail-ure to recall them. The counsel for the Union agreeswith the arguments of the counsel for the General Coun-sel. In addition, she contends that if the discharges orlayoffs are not found to be discriminatorily motivated,then the record supports a finding that the employeeswere temporarily laid off, had a reasonable expectancyof recall and, therefore, were entitled to vote and theirballots should be opened and counted. The Respondenthas reiterated its argument that the Union failed to raisethe issue of discriminatory discharges before the electionand, therefore, it has waived its right toraise that issuein this proceeding. Counsel for Respondent also claimsthat the General Counsel has failed to establish anyknowledge by Respondent's representatives of union ac-tivity by employees. Finally, he argues that these em-ployeeswere not laid off, they were discharged forcause.All counsel agree that the case presents credibilityissues, but each contends that the witnesses who testifiedin support of their position were completely trustworthyand it was the witnesses for the other side who slantedthe truth. Unfortunately, the resolution of the credibilityissuein this case is not that simpleMy observation ofthe demeanor of all the witnesses and my examination ofthe record convinces me that witnesses for both sidestended to tell only part of the truth. Accordingly, in re-solving the credibilityissues,Ihave accepted some por-tions of the testimony of the witnesses for both sides andhave rejected other portions of their testimonyThecourt and the Board have stated that "a trier of the factsisnot required to accept the entirety of a witness'testi-mony, but may believe some and not all of what a wit-ness say."NLRB v. Universal Camera Corp,179 F.2d749, 754 (2d Cir. 1950);PBA Inc.,270 NLRB 998 (1984);L.D. Brinkman Southeast,261 NLRB 204 (1982).The firstissueto consider is whether Greene was theemployee who was responsible, initially, for the Union'spresenceatRespondent'spremises.According toGreene, he was the employee who approached Schifano 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout organizing Respondent's employees and he, there-after,urged employees to join the Union and to signunion authorization cards.More specifically,Greene tes-tified that in early January 1985 he went,alone and with-out an appointment,to the union office where he spoketo Schifano about organizing the employees and Schifanogave him two authorization cards as "specimens" toshow to the other employees.Schifano,who was calledto testify on Greene's behalf,did not support this versionof the alleged meeting.According to Schifano, in lateDecember 1984 he first heard about Respondent becauseitwas "brought to his attention by some-some of theemployees working there."Schifano further testified thatat some point in December 1984 he met with Greene,whether it was at the meeting with other employees orat another one is unclear, and he gave him 12 authoriza-tion cards to distribute to other employees.It is difficultto understand how the participants to this meeting coulddiffer on such crucial points as to when the meeting oc-curred,who first informed Schifano about Respondentand the number of authorization cards given by Schifanoto Greene.It is evident that the differences arose becauseGreene and Schifano testified about a meeting that hadnot occurred between them.However,Schifano did meer to discuss organizing ac-tivitieswith an employee of Respondent in December1984.The record reveals that on 28 December 1984Leslie Earlington,then a Respondent employee,signedthe first authorization card for the Union and he signedhis card more than a month before Greene signed his au-thorization card.Generally speaking, the employee whocontacts the Union signs either the first or one of thefirstauthorization cards. t zGreene recognized this factand he knew that his failure to sign an authorization carduntil late January undercut his contention that he wasthe instigator of the organizing efforts on behalf of theUnion.He, therefore,offered an explanation for his fail-ure to sign the card before 30 January 1985. That expla-nation is not plausible. Greene claimed that he did notsign the authorization card at an earlier date because hebelieved that the authorization card that he had signedfor the Union while employed at B.R.B. Iron Works wassufficient.It is unbelievable that Schifano,an experiencedorganizer,would have failed to inform Greene of theneed to sign a new card, particularly if Schifano metwith Greene as frequently as he claimed he did through-out January 1985.There was further contradictory testimony given bySchifano and Greene,which casts doubt on Greene's as-sertion that he was the main employee organizer for theUnion.Schifano claimed that he gave authorization cardsto Greene on only one occasion.However,Greene testi-fied that he received authorization cards from Schifanoon two occasions, the first time was in early January, thesecond time was about the mid January 1985. AccordingtoSchifano,he received several signed authorizationcards from Greene before 20 January 1985. Greene's tes-timony on this issue varied at different points.AlthoughGreene testified,atone point, that he secured sevensigned authorization cards, apparently before 30 January12 As noted,Earhngtonwas discharged in January 1985.1985, he did not state that he gave these cards to Schi-fano.Subsequently,he testified that he secured only onesigned authorization card before 30 January 1985, theother cards,including his card and that of Chinfloo,were signed at the union meeting held at the end of Jan-uary.Greene's testimony and the statements he made inhis affidavit about when he secured the one signed au-thorization card also were not the same.He testified thathe secured the card on the second Wednesday in Jan-uray 1985,however, his affidavit stated that he securedthe card on 28 January 1985. In fact,the card thatGreene claimed he secured was signed on 20 January1985.'Greene's testimony concerning the number of em-ployees he spoke to about the Union also varied depend-ing on when he testified about the matter.Ido not credit Greene's assertion that he was theprime mover in the organizingeffortsfor the Union, andIbase this conclusion not only on my observation ofGreene's demeanor,but on the internal contradictions inhis testimony and on the contradictions between his testi-mony and that of Schifano.In determining that Greene'stestimonywas not trustworthyregarding his contentionthat he instigated the union activity,I have also consid-ered his testimony concerning his prior separation fromRespondent in June 1984.Greene claimed that he waslaid off and not fired for drinking. However, an examina-tion of Greene's entire testimony and that of Brown onthis issue establishes that Greene,in fact,was fired inJune 1984 for drinking on the job.The record establishes that the Union's efforts to orga-nize Respondent's employees began at least as early as 28December 1984, as evidenced by the fact that Earlingtonsigned an authorization card for the Union on that day.The record establishes that these organizing efforts con-tinued in January 1985 and that on 20 January 1985CarrolDyall also signed an authorization card for theUnion. 13 Although I do not find that Greene was as ac-tively involvedin these organizing efforts as he claimed,I do find that both Greene and Chinfloo were part of thegroup who met in the locker room to attend the unionmeeting on 30 January 1985 during which they bothsigned authorization cards for the Union,which cardswere submitted to the Board in support of the represen-tation petition." It is Respondent's position that it wasunaware of any union activity by Greene,Chinfloo, orany of its employees prior to 7 February 1985 and that,therefore,itcould not have discharged either Greene orChinfloo because of such activity.Ido not credit thatcontention.Wardrop testified that Brown was a leadman and inthat capacity, at the time of the events in this case, hehad certain responsibilities over the actions of the otheremployees when Wardrop was not at the jobsite, whichoccurred frequently because Wardrop rotated one job toanother.According to Wardrop, leadmen had the au-thority to assign men on the job, to determine the workthe men were to do, to rotate them if he determined that1s Dyall also was discharged in January 198514 In view of my finding concerning Greene's rolein the organizingefforts, I do not credit Chinfloo's testimony that Greenegave him an au-thonzation card at a jobsitesometime inJanuary 1985 CLARK & WILKINS INDUSTRIESitwas necessary and to perform these functions withoutprior consultation withWardrop Leadmen also had theresponsibility to decide lunch and breaks periods, todecide when a job was finished, and to tell the menwhen they could return to the shop. Although leadmendid not have the authority to hire, fire, or reprimand anemployee, it was their responsibility to inform Wardropabout any dissatisfaction they had with an employee andabout any problem that arose on the job. Greene's claimthat he had the same status as Brown is not supported bythe evidence in this record. The record reveals thatBrown was paid at the rate of $11.50 an hour, whileGreene was paid at the rate of $8.50 an hour, the sameamount paid to Chinfloo, who was a new employee.Brown had greater seniority than Greene and unlikeGreene he had the ability to read blueprints, whichwould be necessary in order to direct the work of theother employees. Significantly,Chinfloo testified thatwhen he worked with Greene he considered that theyworked on an equal basis but when he worked withBrown, he worked as a helper to Brown. Based on thisrecord, I find that Brown responsibly directed other em-ployees and that he was a supervisor within the meaningof Section 2(11) of the Act.Dale Service Corp.,269NLRB 924 (1984);Serendippity-Un-Ltd.& Tigerrr,263NLRB 768, 771 (1982)In efforts to establish Brown's knowledge of union ac-tivities,Greene claimed that in January 1985 he askedBrown to sign an authorization card. Because of my find-ings concerning Greene's role in the union organizing ef-forts, I do not credit that claim Schifano testified that hesolicitedBrown to sign an authorization card in theweek before 6 February 1985. Brown admitted that Schi-fano asked him to sign an authorization card, but he tes-tified that the incident occurred a day or two before theelection that was held on 19 March 1985. This disparityin the dates concerning this incident illustrates my priorstatement that in the instant case witnesses for both sidestailored their testimony to suit the positions they held.Thus, Schifano claimed the incident occurred the weekbefore 6 February 1985 in order to establish Respond-ent's knowledge of the union activities by employeesbefore the layoff or discharge of Greene and Chinfloo.Brown testified that it occurred later to support his posi-tion that he had no knowledge of union activities untilwell after the discharges. Respondent has advancedmany theories to support its position that the incidentcould not have occurred as early as Schifano claimed,and the counsel for the General Counsel has argued thatitcould not have occurred as late as Brown claimed.The fact is that the evidence in the record is insufficientto establish the exact date when the incident did occur.However, I am not convinced that it occurred as earlyas Schifano claimed or as late as Brown stated. Althoughthe date of this particular incident is uncertain, I find, forother reasons, that Brown did have knowledge of theunion activities of the employees before 1 February 1985.Brown, initially, testified that he first became aware ofthe existence of the Union on 19 March 1985. He thentestified that he became aware of the Union about a dayor two before the election when he saw the Board's elec-tion notices in the plant. That testimony must be evaluat-115ed in light of the circumstances, which existed at thattime in the plant. The shop where Brown and the otheremployees worked wasa small one,there were 15 em-ployees in the unit and Brown worked closely with theseemployees, often performing the same work they did. Heshared a locker room with these employees, and he wason a friendly basis with them both during and after workhours. He exchanged telephone numbers with several ofthe employees and he frequently had drinks with them ata local restaurant. Despite his friendship with these em-ployees, and his presence with them on the job and inthe locker room, it was Brown's position that he had noknowledge about the Union until late March. If that tes-timony is credited, it means that Brown did not knowthat a representation petition had been filed in early Feb-ruary 1985 or that Respondent had agreed in late Febru-ary 1985 that an election would be held. Further, itmeansthat Brown continued to be unaware of any unionactivity even when that activity was well known to War-drop,who was Brown's immediate supervisor, and toRoth, the Respondent's president, both of whom werewriting letters to employees, in the weeks before theelection urging them to voteagainst unionrepresenta-tion. I do not credit Brown's testimony that he had notgained knowledge about theunionactivities of the em-ployees in the circumstances that existed at the plant. Infact,Brown's efforts to distance himself from any knowl-edge of the employees union activities raises the infer-ence, which I make, that Brown, due to his relationshipwith other employees and the size of the plant 1 Febru-ary 1985. The Board has held that knowledge of unionactivities of employees need not always be established bydirect evidence, reliance may be placed on circumstantialevidence and knowledge may be inferred from therecord as a whole.Park General Clinic,218 NLRB 540,544 (1975);ThunderbirdMotel,180NLRB 656, 658(1978).Although thereisnodirect evidence that Browntransmitted this information toWardrop, the Board hasheld that a supervisor's knowledge of the union activitiesof the employees can be imputed to his supervisor.HerbKohn Electric Co,272 NLRB 815, 819 (1984);HawthorneMazda,251 NLRB 313, 316 (1980).On the evening of 30 January 1985, afterdiscussingthe matter in the locker room, a group of employees, in-cluding Greene and Chinfloo, left work to attend a unionmeeting. Insofar as this record discloses, this was the firsttime this had happened Greene claimed that as the menleftwork they were observed by Wardrop and Colon,another supervisor, but Greene admitted that this wasnot unusual.On the following day, an incident occurredthat involved Greene and Brown. Wardrop claimed thatthe incident was of such a serious nature that it requiredhim to discharge Greene. Thereisnodispute thatGreene's work was criticized by Brown on 31 January1985.However, I am not convinced that the criticismwas justified or that Wardrop, under other circumstanceswould have viewed the events that followed thereafteras grounds to discharge Greene. Rather, I believe thatWardrop used the incident to discharge Greene becauseof his support for the Union 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAn examination of the testimony given by Brown andWardrop about the entire incident discloses significantdifferences in their versions of the events.According toGreene and Chinfloo,Wardrop came to the jobsite about12:30 or 1 p.m. on 30 January 1985, expressed satisfac-tion with the work the men were doing,spoke to Brown,and left the site.Brown then came to where Greene andChinfloo were working,and told the men to "push" thejob. Statements made by Wardrop in his affidavit tend tosupport,at least in part,Greene's version of what hap-pened.According to those statements,itwas Brown whocame to Wardrop to complain about the slow progress ofthe work being performed by Greene and Chinfloo. Thetestimony given by Wardrop,however,was completelydifferent from the statements contained in his affidavit.According toWardrop'stestimony,he observed thework being done by Greene and his group,he consid-ered that the work was being performed in a dangerousmanner,and he instructed Brown to correct the waywork was being done,after Brown completed his ownwork.If, in fact,the work was being done in a danger-ous manner,it is surprising thatWardrop did not speakdirectly toGreene or at least that he did not directBrown to speak immediately to Greene about the prob-lem.According to Wardrop,he not only did not speakto Greene but he left the jobsite when he knew a danger-ous condition existed that had not been corrected.Brown gave two versions concerning this incident. Ac-cording to Brown's testimony on direct examination,about 3:30 p.m., which was almost the end of the work-day, he observed that Greene's group was not perform-ing the work correctly,he told this to the group and heinstructed them about the way the work should be done.However,on cross-examination,Brown changed boththe time the incident occurred and the individual whofirst observed the manner in which the work was beingperformed.Thus, he testified that the incident occurredat 12:30 or 1 p.m.and that it was Wardrop who first no-ticed that the work was being performed in an incorrectmanner.These numerous contradictions by Respondent'switnesses about the event raises suspicions about whetherthere was, in fact,any real reason to criticize the workbeing performed by Greene's group.Admittedly,Greenedid not consider that there was, and he expressed his irri-tation to Brown about what he considered to be unjusti-fied criticism.Wardrop claimed that it was Greene's con-duct in expressing this irritation that he considered so se-rious that it warranted Greene's discharged.Ido notcredit that assertion.Itwas evident that Brown,who had the disagreementwith Greene,considered the entire incident a trivial one.In fact,according to Brown,he had not intended to dis-cuss the matter with Wardrop and did so only becausehe met Wardrop as he left the locker room and Wardropquestioned him about what had happened.Brown did tellWardrop that Greene appeared to resent his criticism,but Brown did not ask Wardrop either to speak toGreene or to reprimand him. Wardrop did not agreewith Brown'sversion of this incident.Wardrop, appar-ently to support his position of the seriousness of the in-cident, claimed that it was Brown who came to his officeto complain about Greene's conduct.Although Wardropadmitted that Brown did not ask him to reprimandGreene,Wardrop claimed that he decided he had to dosomething about Greene's conduct.Brown testified thatGreene was still in the locker room when he left theroom and saw Wardrop.Wardrop claimed that after hespoke to Brown he looked for Greene, but Greene hadleft the building.Wardrop's testimony about what he in-tended to do about Greene's conduct and when he madethat decision changed so frequently that it was difficultto follow it.Wardrop claimed that he looked for Greeneimmediately after he spoke to Brown because he wantedto "raise hell with him."However,later,he testified thathe looked for Greene immediately after Brown spoke tohim in order to discharge him. He then testified that hethought about it overnight and it was then that he decid-ed to discharge Greene.Subsequently,he changed thattestimony again and stated that he made an immediatedecision to discharge Greene because of his insubordina-tion.It is impossible to believe that Wardrop would beuncertain as to whether his decision was "to raise hellwith Greene"or to discharge him. There is a significantdifference between those two options.It is also unlikelythatWardrop would be confused about whether he madethe decision after he spoke to Brown or at some pointduring the night when he thought about the matter. Thisconfused and contradictory testimony establishes thatWardrop did not testify truthfully when he said that hetoldGreene he was discharged for insubordination.' 5 Italso establishes that he was not truthful when he claimedthat it was Greene's insubordination that caused his dis-charge.The courts and the Board have held that if thestatedmotive for a discharge is false, then a judge mayinfer that there is another motive, an illegal one the em-ployer desires to conceal.Shattuck Denn Mining Corp. Y.NLRB,362 F.2d 466,470 (9th Cir. 1966);Professional AirTrafficControllersOrganization,261NLRB 922, 932(1982);Kenco Plastics Co.,260 NLRB 1420, 1421(1982).Based on the evidence in this case I find,under thestandard set forth inWright Line, 251NLRB 1083(1980), that the General Counsel has established thatGreene's support for the Union was a motivating factorinhis discharge and Respondent has failed to demon-strate that it would have taken the same action againsthim absent his union activities.Thus, I find that Re-spondent'semployees commenced their activities onbehalf of the Union in December 1984, that Brown, a su-pervisor who spent a considerable amount of time withthe small complement of employees,includingGreene,both during and after work hours,became aware of theseactivities,thatRespondent expressed its opposition tothese union activities of its employees,t 6 that Greene at-'" In fact,Wardrop's lack of certainty about when the decision wasmade to discharge Greene,tends to support Greene's assertion that hewas never told that he was discharged.Greene's testimony about thisissue also is supported by the fact that he collected unemployment insur-ance because he claimed he was laid off There is no evidence that Re-spondent filed an objection to the receipt of these benefits."Although I find that Roth expressed his opposition to the Union,both in letters he sent to employees and in his statement to Schifano thathe would go out of business,itshould be noted that direct evidence ofunion animus is not required to establish that a layoff or discharge wasunlawfulWestinghouseElectric Corp.,235 NLRB 356,358 (1978). CLARK & WILKINS INDUSTRIES117tended the meeting in the locker room where the em-ployees agreed to go to the union meeting, that he at-tended the union meeting, and signed a union authoriza-tioncard on 30 January 1985, that immediately thereafterhe was discharged, and that absent his union activitiesRespondent would have not have discharged Greene forthe trivial incident that occurred on 31 January 1985.Accordingly, I find that Greene was discharged in viola-tion of Section 8(a)(1) and (3) of the Act.Allied Letter-craftCo.,272NLRB 612 (1984);Abbey Island ParkManor,267 NLRB 163 (1983).Schifano and Wardrop both agree that Schifano cametoRespondent's premises in early February 1985, spoketo Roth, and demanded that he recognize the Union asthe representative of his employees. However, they dis-agree about when the event occurred, about whetherChinfloowas discharged before or after this meeting,and about whether the meeting caused Chinfloo's dis-charge and/or layoff. Chinfloo had no knowledge aboutwhen a union representative came to Respondent's prem-isesbut he testified that he heard it was 7 February 1985,and Chinfloo then proceeded to tailor his testimony tosuit those hearsay statements. Thus, he testified, original-ly, that it was 7 February 1985 when Wardrop told himhe was laid off. Wardrop claimed that it was 6 February1985 when he told Chinfloo that he was discharged andin support of this position he offered Chinfloo's timecard,which establishes the last time Chinfloo worked for Re-spondent was noon on 6 February 1985. Chinfloo, aftermuch probing, finally agreed 6 February was the lastday that he worked for Respondent It was Wardrop'sposition that Schifano did not come to Respondent'spremises until 7 February 1985 and, therefore, Chinfloo'sdischarge could not have been related to Schifano's visitIdo not credit Wardrop's testimony concerning the dateof Schifano's visit to the plant.Schifano testified that he spoke to Roth about 10 a.m.on 6 February 1985, told him he represented a majorityof employees and demanded recognition. Schifano alsotestified that Roth, initially, stated that he would go outof business, but he then agreed to a meeting to discussthematter the following day. Later that day, Roth'soffice called to cancel the meeting and, therefore, Schi-fano, on 6 February 1985, contacted his office and toldthem to file a representation petition with the Board. Al-though I find that Schifano embellished his testimony toestablish that it was 6 February 1985 when he met withRoth, I credit theessentialparts of his testimony for thefollowing reasons. First, Roth, the president of the Com-pany,was not called to testify and he did not refuteSchifano's testimony about this meeting.It iswell estab-lished that an adverse inference can be drawn when awitness within the control of a Respondent fails to testi-fy.Laredo Coca Cola Bottling v. NLRB,613 F.2d 1338(5th Cir. 1980).' Moreover, I observed Wardrop who didtestify about the incident and I was not convinced thathis testimony was truthful. Finally, I credit the testimonyof the Union's counsel, which tends to support Schi-fano's testimony that he met with Roth on 6 February1985, and I base my credibility resolution on my obser-vation of counsel and on the notations contained in herwork diary. Harper credibly testified that it was herpractice to arrange appointments before they occurred,'that her diary disclosed that she had scheduled an ap-pointment for 10 a.m on 7 February 1985, concerningRespondent's employees, with a representative of theUnion, that she usually did not arrive at her office until10 a.m. and that the notation about this appointment wasin her handwriting. The implication of that testimony isthat Harper scheduled an appointment with a union rep-resentative to discuss the situation at Respondent's prem-ises sometime before 7 February 1985. Further, Harpercredibly testified that the subject matter of her conversa-tionwith the union representative was the Union's re-quest that a representation petition be filed for Respond-ent's employees. Harper's testimony supports Schifano'sstatements that it was 6 February 1985 when Roth calledto cancel a scheduled meeting and that it was that daywhen he called his office and told them that a represen-tation petition had to be filed. Accordingly, I find that itwas the morning of 6 February 1985 when Schifano de-manded that Respondent recognize the Union as the col-lective-bargaining representative of its employees andthat it was within a few hours thereafter that Chinfloowas discharged.As noted above, immediately after the employees, in-cluding Greene and Chinfloo agreed in the locker roomto attend a union meeting, attended that meeting andsigned authorization cards for the Union, Wardrop seizedon an incumbent to discharge Greene because he sup-ported the Union The same pattern was followed con-cerning Chinfloo. Chinfloo was discharged, within hoursafter Schifano came to the plant, allegedly for an inci-dent that occurred in early February 1985. I do not"creditWardrop's explanation that he did not dischargeChinfloo at the time of the incident because he was busywith other projects It is obvious that if Wardrop consid-ered Chinfloo's inability to locate a particular jobsite tobe serious he would have discharged him at the time theincident occurred. ThatWardrop did not consider thematter important is evident from the fact that he did notreprimand Chinfloo at the time theincidentoccurred ormention it to Chinfloo. Wardrop knew from the begin-ning of Chinfloo's employment that his knowledge of thecitywas limited but Chinfloo was able to cope with theproblem, for many months, apparently to Wardrop's sat-isfaction It is unlikely in these circumstances that War-drop would have discharged Chinfloo because of his fail-ure on one occasion to locate a particularsite.As in thecase of Greene, Wardrop seized on a situation to dis-charge Chinfloo, which absent Chinfloo's support for theUnion he would not have done. In these circumstances, Ifind that Respondent violated Section 8(a)(1) and (3)when it discharged Chinfloo.Taylor Hospital,272 NLRB697, 702 (1984).Although, as I have observed, I have not credited allthe testimony given by Greene and Chinfloo, I do credittheir testimony thatWardrop told them they were laidoff and did not tell them they were discharged I basethis conclusion on the contradictory testimony given byWardrop regarding this issue and that both Greene andChinfloo collected unemployment benefits without objec-tion by Respondent.It isunlikely that Respondent would 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave permitted these employees to receive such benefitsif they had been discharged for cause.However, al-though I find that Wardrop told Greene and Chinfloothat they were laid off and would be recalled, I haveconcluded thatWardrop,in fact,discriminatorily dis-charged the two employees.' 7CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.TheRespondent violated Section 8(a)(1) and (3) ofthe Act bydischarging Phillip Greene and Cessil Chin-floo.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act,I shall recommend that it cease and desistfrom engaging in such unfair labor practices and takecertain affirmative action set forthbelow.Respondentshall offer to Phillip Greene and Cessil Chinfloo, imme-diate and full reinstatementto their formerpositionswithout prejudice to their seniorityor otherrights orprivileges.In addition, Respondent shall make Greeneand Chinfloowhole forany loss of earnings or otherbenefits they may havesuffered byreasons of the dis-crimination practiced against them.All backpayshall becomputed in the manner set forthinF.W.WoolworthCo.,231NLRB 651 (1977).See generallyIsisPlumbingCo., 138 NLRB 716 (1962). Additionally,I shall requirethatRespondent remove from its records any referenceto the unlawful dischargesof Greeneand Chinfloo. Re-spondent shall alsobe requiredto provide written noticeof such expunctions and to inform them that Respond-ent's unlawful conduct will not be used as a basisfor fur-ther personnel actions concerning them.SterlingSugars,261 NLRB 472 (1982).On these findings of fact and conclusionsof law andon the entirerecord,I issue the following recommend-ed'sORDERThe Respondent, Clark & WilkinsIndustries, Inc, NewYork, New York, its officers,,agents, successors,and as-signs, shall1.Ceaseand desist from77 Respondent has not cited any support for its position that the Unionwaived its right to argue the issue of discriminatory discharges because itfailed to raise that issue prior to the election I do not find any validity tothat argumentMoreover,any ambiguity that exists with respect to thestatus of these employees is the result of the Wardrop's verbal statementsto the employees and his actual intent with respect to that status18 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(a)Discharging and subsequently refusing to reinstateits employees because of their activities on behalf of ortheirsupport for Shopmen'sLocal Union No. 455,Inter-national Association of Bridge,Structural&OrnamentalIronWorkers,AFL-CIO orany other labor organiza-tion.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise oftheir rights to self organization,to form,join,or assistlabor organizations,to bargaincollectivelythrough rep-resentatives of their own choosing,and to engage con-certed activities for the purpose of collective bargainingor other mutal aid or protection,or to refrain from anyor all such activities.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offerto Phillip Greene and Cessil Chinfloo fulland immediate reinstatement to their former or substan-tially equivalent positions of employment,without preju-dice to their seniority or any other rights and privilegespreviously enjoyed.(b)Make whole Greene andChinfloo forany loss ofearnings they may havesuffered byreason of the dis-crimination against them in the manner set forth in theremedy section of this decision.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecurity paymentrecords, timecards,personnel records and reports,and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(d) Post at its place of businessinNew York, NewYork,copies of the attached notice marked"Appen-dix."' 9 Copiesof the notice,on forms provided by theRegional Director for Region 2, after being signed bytheRespondent'sauthorized representative, shall beposted bythe Respondent immediately upon receipt andmaintainedfor 60consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or coveredby anyother material.(e)Notify theRegional Director in writing within 20days from the date of thisOrder whatsteps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the Regional Directorfor Region 2 shall,within 10 days from the date of thisdecision,open and count the ballots cast by PhillipGreene andCessilChinflooinCase 2-RC-19908 andprepare and serve on the parties a revised tally of ballots.If therevised tally reveals that the Union has received amajority of the valid ballots cast,the Regional Directorshall issue a certification of representative.However, ifthe revised tally shows that the Union has not received amajorityof the valid ballots cast the Regional Director19 If this Order is enforced by a judgment of a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " CLARK & WILKINS INDUSTRIES119shall set aside the election results and forward the caseto the Board for further consideration.2020 GerberCo,270 NLRB 1235, 1236 (1984)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had on opportunityto give evidence it has been found that we violated theNational Labor Relations Act and we have been orderedto post this notice.WE WILL NOTdischarge and thereafter refuse to rein-state our employees because of their activities on behalfof, or their support for the Shipmen's Local Union No.455, InternationalAssociation of Bridge,Structural&Ornamental Iron Workers, AFL-CIO or any other labororganizational.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir right to self organization, to form, join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to re-frain from any or all such activities.WE WILL offer to Phillip Greene and Cessil Chinfloofull and immediate reinstatement to their former or sub-stantially equivalent positions of employment, withoutprejudice to their seniority or to other rights and privi-legespreviously enjoyed.WE WILL make whole Phillip Greene and Cessil Chin-floo for any loss of earnings they may have suffered byreason of the discrimination against them in the mannerset forth in the remedy section of this decision. Further,WE WILL remove from our records any reference to thedischarges of the above-named employees and notifythem in writing that this has been done and that evi-dence of these discharges will not be used for future per-sonnel actions against them.CLARK & WILKINS INDUSTRIES, INC